Holcomb, J.
(concurring) — I concur in the result (that the writ should issue). My concurrence is based chiefly on the ground that chapter 4 of the Laws 1917, p. 15, which is a permissive act, authorizing in general terms the voluntary assumption of such burdens as are here involved, and almost *235exactly parallel with the act of 1895 (Laws 1895, ch. 2, p. 1), granting power to any county to assist the Federal government in the construction of “any national public work which would be of general public [and of local special] benefit,” is more in harmony with the spirit and letter of our special constitutional provisions involved. The act of 1895 was sustained in Lancey v. King County, 15 Wash. 9, 45 Pac. 645, 34 L. R. A. 817. Such a disposition would not necessitate running counter to the decision in the Terry case.